Exhibit 10.5

 

TENTH AMENDMENT TO OFFICE LEASE

 

This Tenth Amendment to Office Lease (this “Tenth Amendment”) is made and
entered into by and between ASP, Inc., the managing partner of Boulder Tower
Tenants in Common (“Landlord”), and HELMERICH & PAYNE, INC., a Delaware
corporation (the “Tenant”), effective on and as of the date on which Tenant
executes this Tenth Amendment, as set forth on the signature page (the
“Effective Date”).

 

WITNESSETH

 

WHEREAS, Landlord and Tenant previously entered into that certain Office Lease
dated May 30, 2003, as amended by that certain First Amendment to the Lease
dated as of May 23, 2008, Second Amendment to Office Lease dated December 13,
2011, Third Amendment to Office Lease (with form of Fourth Amendment to Office
Lease attached thereto as Exhibit “B”) dated September 5, 2012, Fifth Amendment
to Office Lease dated December 26, 2012, Sixth Amendment to Office Lease dated
April 24, 2013, Seventh Amendment to Office Lease dated September 16, 2013,
Eighth Amendment to Office Lease dated March 24, 2014, and Ninth Amendment to
Office Lease dated June 16, 2014 (collectively, the “Lease”); pursuant to which
Landlord leases to Tenant certain premises totaling 203,513 rentable square feet
in the building commonly known as Boulder Towers (the “Building”), located at
1437 South Boulder, Tulsa, Oklahoma 74119 (the “Existing Premises”); and

 

WHEREAS, Landlord and Tenant desire to expand the Premises, and amend certain
other terms of the Lease, all as more particularly provided below;

 

NOW, THEREFORE, pursuant to the foregoing, and in consideration of the mutual
covenants and agreements contained in the Lease and herein, the Lease is hereby
modified and amended as set out below:

 

1.                                      Definitions.  All capitalized terms used
herein shall have the same meaning as defined in the Lease, unless otherwise
defined in this Tenth Amendment.

 

2.                                      Expansion Space; Term; Rent.  Landlord
and Tenant hereby confirm, stipulate and agree that the Existing Premises shall
be expanded as of the term commencement date to include an additional 1,589 
rentable square feet of Storage Space (the “Additional Storage Space”) as
described in red outline on Exhibit “A” attached hereto (and labeled Suites 7
and 8). Landlord will deliver possession of the Additional Storage Space in “as
is” condition upon execution of this Tenth Amendment; provided, however, in the
event delivery of possession is delayed and any such delay is caused by Landlord
or Landlord’s contractors, then Tenant shall be entitled to receive from
Landlord a rent credit equal to one (1) day of free Annual Rent for every one
(1) day of any such delay. The term commencement date (“TCD”) and date of rent
commencement with respect to the Additional Storage Space will be on the day of
delivery of possession (prorated for any partial month). Unless sooner
terminated as provided in the Lease, and subject to the renewal option contained
in this Tenth Amendment, the expiration date for the lease of the

 

--------------------------------------------------------------------------------


 

Additional Storage Space will be November 30, 2017. Annual Rental for the
Additional Storage Space payable by Tenant under the Lease shall be as follows:

 

Square Footage

 

Price/RSF

 

Annual Rent

 

Monthly Installment

 

1,589

 

$

5.75

 

$

9,136.00

 

$

761.40

 

 

With such Additional Storage Space, the total rentable square feet of the Leased
Premises is 205,102 rentable square feet and the total rentable area of the
Building is 521,802 rentable square feet. In the event the parties execute the
form of Fourth Amendment to Lease previously agreed to, the parties agree to
modify that form prior to execution thereof in order to accurately reflect
(after giving effect to this Tenth Amendment) the total rentable square feet of
the Leased Premises, total parking spaces, and Tenant’s Share of Operating
Expenses.

 

3.                                      Tenant’s Share and Operating Expense
Base. Tenant’s Share attributable to the Additional Storage Space shall be
0.30%. Tenant’s Share attributable to the entire Leased Premises after the
addition on the TCD of the Additional Storage Space, and square footage
adjustment of Section 9, shall be 39.30%.  The Operating Expense Base for the
Additional Storage Space shall mean the amount of Operating Expenses for the
calendar year 2015.  From and after the TCD, the 5% cap on increases in Tenant’s
Share attributable to the Additional Storage Space as to increases in Operating
Expenses, as set forth in Section 4.02(g) of the H&P Lease, shall be applicable
to the Additional Storage Space and Tenant’s Share shall be made in reference to
the base amount established in 2015.

 

4.                                      Renewal Term.  Provided Tenant is not
then in default in any of its material obligations under this Lease after
applicable notice and curative periods have expired, Tenant shall have one (1)

 

--------------------------------------------------------------------------------


 

option to renew the term of the Additional Storage Space (the “Renewal Term”).
The option shall be exercised by written notice to Landlord given on or before
August 31, 2017. Unless sooner terminated as provided in the Lease, the
expiration date for the Renewal Term of the Additional Storage Space will be
January 31, 2025. The Renewal Term shall be on the same covenants, agreements,
terms, provisions and conditions as are contained in this Tenth Amendment.

 

--------------------------------------------------------------------------------


 

5.                                      Authority. Each of Landlord and Tenant
represents and warrants to the other that the execution, delivery and
performance of this Tenth Amendment by such party is within the requisite power
of such party, has been duly authorized and is not in contravention of the terms
of such party’s organizational or governmental documents.

 

6.                                      Binding Effect. Each of Landlord and
Tenant further represents and warrants to the other that this Tenth Amendment,
when duly executed and delivered, will constitute a legal, valid, and binding
obligation of Tenant, Landlord and all owners of the Building, fully enforceable
in accordance with its respective terms, except as may be limited by bankruptcy,
moratorium, arrangement, receivership, insolvency, reorganization or similar
laws affecting the rights of creditors generally and the availability of
specific performance or other equitable remedies.

 

7.                                      Successors and Assigns.  This Tenth
Amendment will be binding on the parties’ successors and assigns.

 

8.                                      Brokers.  Tenant warrants that it has
had no dealings with any broker or agent other than Commercial Realty, LLC d/b/a
CB Richard Ellis|Oklahoma (the “Broker”) in connection with the negotiation or
execution of this Tenth Amendment.  Landlord shall indemnify and hold Tenant
harmless from and against any cost, expenses or liability for commissions or
other compensation or charges of Broker.  Tenant agrees to indemnify Landlord
and hold Landlord harmless from and against any and all costs, expenses or
liability for commissions or other compensations or charges claimed to be owed
by Tenant to any broker or agent, other than Broker, with respect to this Tenth
Amendment or the transactions evidenced hereby.

 

9.                                      Amendments.  With the exception of those
terms and conditions specifically modified and amended herein, the Lease shall
remain in full force and effect in accordance with all its terms and conditions.
In the event of any conflict between the terms and provisions of

 

--------------------------------------------------------------------------------


 

this Tenth Amendment and the terms and provisions of the Lease, the terms and
provisions of this Tenth Amendment shall supersede and control.

 

10.                               Counterparts.  This Tenth Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of such counterparts shall constitute one agreement. To
facilitate execution of this Tenth Amendment, the parties may execute and
exchange facsimile counterparts of the signature pages and facsimile
counterparts shall serve as originals.

 

11.                               Disclosure.  Members of the Boulder Towers
Tenants in Common are licensed real estate brokers in the State of Oklahoma and
are affiliated with Commercial Realty, LLC d/b/a CB Richard Ellis|Oklahoma; they
are also partners in Boulder Towers Tenants in Common, the Landlord.

 

[Signatures on following page.]

 

IN WITNESS WHEREOF, the parties hereto have executed this Tenth Amendment to be
effective as of the day and year as set forth above.

 

--------------------------------------------------------------------------------


 

 

LANDLORD:

 

 

 

By: ASP, Inc.

 

 

 

Managing Partner of Boulder Towers Tenants in Common

 

 

 

 

 

By:

/s/ William H. Mizener

 

Name:

William H. Mizener

 

Title:

President

 

Date Executed:

12/8/14

 

 

 

 

 

TENANT:

 

 

 

Helmerich & Payne, Inc.

 

 

 

 

 

By:

/s/ Steven R. Mackey

 

Name:

Steven R. Mackey

 

Title:

Executive Vice President

 

Date Executed:

November 26, 2014

 

--------------------------------------------------------------------------------